Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wendy J. Demoracski (Reg. # 76,185) on 21 May 2021 .
The application has been amended as follows: 
Claims 4, 9, 18 and 24 have been cancelled.
1. (Currently Amended) An image processor, comprising:
	an input interface for receiving an input sequence of frames acquired by an imaging apparatus;
	at least one recursive temporal noise reduction filter configured to: bi-directionally process the input sequence of frames into at least two noise processed sequences, including a first noise processed sequence and a second noise processed sequence; and 
	a merger circuit configured to merge the at least two noise processed sequences into an output sequence, including to replace, at least one frame of the first noise processed sequence with a corresponding at least one frame of the second noise processed sequence and to combine remaining frames by weighted averaging from the at least two noise processed sequences with weights changing as a function of index position of the output sequence.
6. (Currently Amended) A method of image processing, the method comprising:
	receiving an input sequence of frames acquired by an imaging apparatus;

	merging said at least two noise processed sequences into an output sequence, including replacing, at least one frame of the first noise processed sequence with a corresponding at least one frame of the second noise processed sequence and combining remaining frames by weighted averaging from the at least two noise processed sequences with weights changing as a function of index position of the output sequence.
16.  (Currently Amended) A tangible, non-transitory computer-readable medium that stores instructions, which when executed by a processor, causes the processor to perform: 
	receiving an input sequence  of frames acquired by an imaging apparatus;
	applying  recursive bidirectional temporal noise reduction processing to the input sequence of frames to produce at least two noise processed sequences, including a first noise processed sequence and a second noise processed sequence; and
	merging said at least two noise processed sequences into an output sequence, including replacing, at least one frame of the first noise processed sequence with a corresponding at least one frame of the second noise processed sequence and combining remaining frames by weighted averaging from the at least two noise processed sequences with weights changing as a function of index position of the output sequence.
17.  (Currently Amended) A system for image processing, comprising:
	a processor;
	a tangible non-transitory computer-readable medium that stores instructions, which when executed by the processor, causes the processor to:
	receive an input sequence of frames acquired by an imaging apparatus;

	merge the at least two noise processed sequences into an output sequence, including replace, at least one frame of the first noise processed sequence with a corresponding at least one frame of the second noise processed sequences and combine remaining frames by weighted averaging from the at least two noise processed sequences with weights changing as a function of index position of the output sequence.
22.  (Currently Amended)  An image processor, comprising:
	an input interface for receiving an input sequence of frames acquired by an imaging apparatus;
	at least one recursive temporal noise reduction filter configured to: bi-directionally process the input sequence of frames into at least two noise processed sequences, including a first noise processed sequence and a second noise processed sequence, and to process pixels in the input sequence of frames spatially within each frame during temporal noise reduction processing; and
	a merger circuit configured to merge the at least two noise processed sequences into an output sequence, including to replace, at least one frame of the first noise processed sequence with a corresponding at least one frame of the second noise processed sequence and to combine remaining frames by weighted averaging from the at least two noise processed sequences with weights changing as a function of index position of the output sequence.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Csefalvay (US 2019/0172183) is the closest prior art, discloses a pair of recursive filters 402 and 403, each configured to operate on on raster data held at memory 401 so as to provide filtered pixel values to filter logic 404. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Csefalvay does not teach or suggest “replace, at least one frame of the first noise processed sequence with a corresponding at least one frame of the second noise processed sequence and to combine remaining frames by weighted averaging from the at least two noise processed sequences with weights changing as a function of index position of the output sequence” recited in claims 1, , 6, 16, 17, and 22 in combination with other features of claims.
Claims 1, 3, 5-6, 8, 10-12, 16-17, 19-23 and 25 (now renumbered 1-16 for issue) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/Primary Examiner, Art Unit 2665